.-
         ,+.’                                                                                     786
i:
 I.                                                                 .



                         OFFICE     OF    THE      ATTORNEY     GENERAL       OF    TEXAS
i
                                                      AUSTIN

1’~;
.
.          OROVER SILLLRS
           AlToINN OR(C




           mn.      It. L. Hlnmon, Jr.
           County     Audstor
           ?olk County
           LirLngnton,          Tcxar

           Dear Slrr                      Opinion lo. O-7176
                                          Re: Realdemo   of acholastlca




                    que8tlunr




                                                               1 be over six ud under
                                                                fir8t daJ Of th8
                                                               lW  l'OrideBt8 Of the
                                                               t daJ or April.

                                                      pr&idu      that     a duly appointed


                                                    w   th8 lla-, COlOl’, 8nd MtiOMl-
                                                    nderlng 8uCh children, the Pame
                                           8 8ChOOl      dirtriot        in VhlCb    th8
                    children re8ide 8nd the MBe,  8U  and &to                        of birth
                    of oath 8uch child of vbioh he 18 l FrUIt                        Or gW?dien
                    or ofvbioh  b8 w8 OOatFOl.                                           .
                                   lThe   f8RllJ      08Zt8U8 blank, vbioh 18 8eIlltOut
                    for the enuaeratian             of these 8chol88tio8, vhen duly
                                                                     787
                                               .




BOA. B. L. mA8OD,         Jr.   -   ?8g8   2


       fil1.d iA aA8t b8 81glW3 b7 th8 PlUWnt, gUaZ'di~
       or p8rson renderbg        th8 ohlld under oath of the
       follovlng rtatement1         '1 h8r8by certify th8t 1
       harr    reAdered 0~1~ those ohlldren vho vl.11 be
       8i.X and und8r olghtsen y8ar8 Of ag8 0A 8epteAbOr
                      and vho 8re re8ld8At8 of the dlrtrlct 011
       &8'&&          day of April, 19          I further oertlfy
       that    all children vho8o e'8re           glv8n hereon are
       in    y  charg8   W   OU8tOdy   and that   th8y hare not
       heretofore been enumerat8d in thl8          State for the
       year beglaning Se~terber 1, 19-,            and ending
       lhl@l8t   31, lg-.

                    “John   Do8 resides in Di8triCt #l and
       ha8 a child vho re81der vlth an Aunt in Dlatrlct
       #2, attoads 8OhOOl in D18trlCt #2, 8nd 1s residing
       In Di8triOt @ vlth raid Swat on April 1st. Thi8
       child 18 not lerelJ vl81tlAg the Aunt but he8
       resided with the Aunt %A Di8tr1Ct #2 durlAg the
       school year.       Who 8hall have the authority to
       emAerate     thir 8ChOOl child; th8 Father and Wother,
       vho reside     in District #l, or the Aunt, vlth vhoa
       the child r881dO8 in Dl8trlCt #2?'

                    &rtlole 2816, Vernon's Annotated Texas Clrlf
StatUte8,    Mad8    a8   fOllOW8l
                  "The county 8uperlntendent and the board
        Of tlW8t4988Of the lndependerrt 8ChOOl d18trlOt8, On
        the fir8t day Of each JaAuuJ   or a8 8oon a8 pMOtl-
        cable there8fter, 8ha11 appoint one of the tru8tee8
        of each school d18trlCt, or 8o~e other quallfl@
        person, to take the rcholaatlc cemu8, vho 8hal.l be
        known a8 the census trustee of the dlrtrlct.    The
        cbp8u8 tru'8tee betveen the firrt dar of JIaroh aAd
        the first day of A@141 8fter hi8 appointrent, sh411
        take a cenau8 of all the children that vi11 be over
        seven 8Ad under eighteen yeara of age on the flr8t
        day of the fOllOVlAg September, aAd vho are rO81dOAt8
        of the rchool dietriot on 88id flrrt day of April.
        In taking the said census he 8hell virit each hose,
        reeldence, habitation and place of abode, snd shall
        by actual observation and interrogation,enwaerate
        the children thereof in the tollowl~g mumem      He
        shell use for each parent, or guardian  or person
                                                                                                                      788
                                                                            .
                                                                                                        .



B0A.B.L.          -8QII,Jr.                 -?ye           3

     lnvl~g oantrol      of any ruoh ohll&%A, a pn8orIbed
     fom 8hoviAg the A8ne, oolor ud AatIwlItr           of the
     pernon rtmtlerlngruoh ohIldmA, the ham usd nuaber
     of the 8ohOOl di8triOt IA vhloh the ohlldrur PO8id8,
     a ndth en8m8,     8ex ti da te  Of birth Of laoh 8dOh ohlld
     of vhloh he 18 a parent or yrdlan,         or of vhloh h8
     -8   OOlitl’Ol.   w    Oti8U8 tN8tO8  8h811 FOQuiM 8UOh
     form to be 8UbrOribd urd worn to br tha permA
     naderl~g the ehlldrur, and he I8 ruthOrI8ed to ad-
     alnl8ter     08thm for thl8 -88.       UhM   the oon8u8
     tNl8t8e Vi8it.8 UT      how Or hour0 OC place Of ebods
     of a family, and fall8 to fIAd llthvr the parent
     or any perron having leg81 oontrol, b       8hAll leave
     the prescribed c8A8ua blank for the u8e of pbrentr
     at 8UCh horn or pl800 of abode, vlth a AOt8 to the
     WMAt   or guardlui ha*lAg legal oontrol of ruoh ohIld
     or obildren, roquirlng that the fom ba fI118d out,
     ri&nd  aAd 8vOm   to, and that the blmk, VheA 80
     fIll8d out, rha'll be d8livemd    by the p8ruit or por8oa
     h8vlAg leg81 oontrol of th8 child or ObildreA to the
     CeAeU8 tN8tOO.    Aot8 1905,   p. 263; AOt8   1915 p. 183.*
                             Artlole 2901, Vernon~8                             Annotitd Texar              Civil sutUt88,
re8d8 a8    fO11OV88


                             ‘~V.87    Obild          %A       thi8     bt8tO          Of   8OhOb8tiO
     48     8h811            bo p6lWittOd tO”att8nb
                                      the pub110 fX'O0
     8Oh0018 Of th8 dI8tPiO~tor iAdepdAdeAt di8triot in
     vhIoh        it    Ire8IdO8 at th8 tin                           It applier fox' ad-
     girrIon,.notvlth~tan4U4 that it ~7                                       have been
     ulqa0rat.d.18OlVb~,                           or      ‘1         hve        attended       8OhOO1
     818OVhW8 pirt of the                          ye8r.
                             htiOl8         2892, &‘IMli~8                      hnotatad        texar       Civil 8tatute8,
i'wdr in Part 88 fOlbV81

                             %v8r7    ohIld in the atate rho 18 8eveA
     year8 and not                 aore than 8lxtecn year8 of age
     rhall be           r8Quimd             to lttMd              the pub110 8ohoolr
     l.13
        the dirtriOt Of it8 realdenom, or in 8088 other
     di8triOt to vhloh It mey be tMA8fOrmd   88 provided
     by    18V,        iOr     a   p8riOd        Of     AOt       1088          th8A    OXlO hUAdl’Uk
     Md     tVeUIty           dayr.     .    .   .”
                                                                               783
.




    BOA. S. L. Hinlon, Jr.          - ?8ge 4



                       Other    8tatuter     PZWId8  for the truirfer of a child
    lttendlAR rohool in 8         dirtriot    Other th8A it8 re8IdeAoe.

                       We    quotr fro8 opinion RO. O-586 of thir departnsnt,
    ruaderod   H8y   25,    1939, 88 follov81

                     "4hi8 depmtrent   rendered M OpiAiOA OA
          Hovembrr4, 1905, to the Honorable R. B. COU@~A~,
          State Superintandont   of ?ublIo In8truotlon on a
          8iAll8r QUO8tiOn   vhioh Ye think rubrtantI8lly ex-
          Or48808 the proper Nle t0 be applied iA the instant
          care. It va8 there rtakedr

                "'If the children h8ve asrely 8n orten-
                8ible aAd not a 8Ub8tMtIal  realdenoe in
                the district, If they were rent to Rock-
                da18 for the sole purpose, or even for the
                raLn   puFpo8e,       of partioipatlAg ln th8   ad-
                vMtag88  of the public 8choo18 of Rockdale,
                they 8~8 not entltled to free tuition.

                "But if they vere rent to rO8ide In Rock-
                ddle IA good faith 1A order to give them
                suItable hOllpa8,vith the iIh3AtiOII on the
                part of the father, ud   Of the per8OA8 in
                vho8a oare he placed thea, that  tb   ohlldren
                8hould re8lds there pernaently;    If the ed-
                UOatiCiXd 8dV8At8g88 Of the lW8ideIlt8 IA
                Rockdale vere merely lncid8ntal to their
                going the-n, 8nd othor OOn8idOmtiOA8    ln-
                duoed the father, in good faith, to 8OleOt
                that place ae their how, I think the
                ohildzw am   re8ldentr of Rookdale vlthin
                the r@+aLPs of the 8choo1,lav, And eAtltled
                to froe tuitlan there, AOtVithdMding     that
                the do8&118  of the father 18 ll8evhere.1

                    %hlle we MCO     ice the& 8 alnor chi.ld MY
          aoqulre 8 bone fide red r once separate and apart from
          lta parent8 vithla the coAtemPlatIon of our 8ChOol
          lava, ve do not think that 8uoh bone fide resideAce
          I8 ertabllrhed by the mre phy8lcal Rr88ence of the
          ells,"   another dintriot for the purpote of attending
                   School Matrlct  lo. 1, etc. v. School Di8trict
          (Sup. t%. Mlch. 1926), 211 Ii. Ye. 60s Ysle va. Veat
          Nlddle School District, 59 Corm. 489. 13 L. R. A. 151;
          Anno. 26 L.R.A. 581.

                       “Ye understand        that the opinion herein cx-
.




                                                            .                                         790


    I[-.   t. L. Ein8~0,          Jr.    -    ?8gr   5



           pM88d         18_ u    ?OOOld Vith 8 loly              08t8blirhed
                                                                      -         -
           COn8tNOtiOA           pAaOM        UpOA   OUT   08AlU8        l8V8   by    the
           st8te     DewPtAOAt          of Lduoatlon.

                           'Iti 18      Our    OpiAiOYY    that     if    the    f8Ot8
           develop       ttb8t ?lOdB8          ?lu88lar     18 liV*             irr th8
           Robert Lee IndrpMdMt      Who01 Dirtriot for the
           8010 or prinoipal pwpo88     of ltteAdIAg tha
           8chOOl8 Of th8t dietriot, she I8 l rO8IdOAt Of
           38~0 Co888011sohool Di8tFiCt for the purpo88 of
           rchol8stic enw#eratIoA, aAd rhould be aAumemtcd
           in th8 ~ChOl88tiO OeA8U8 Of that dirtriot.
           Eovevec, If rhe h&8 In gOOd faith 88tablished a
           aubstaAti81 reeid8AC., and llOt a Acre 08tM8iblO
           rO8idOAOO  for  the purpo88 of 8tt8ndbig  8ohoo1,
           8h8 aey properly   be 8nUAerAted iA the Robert Lee
           Independent 8chool Dirtrict."

                    The qll88tIbn propounded by you inVOlVo     a fact
    qUO8tiOA.   If th8 re8idenc8   of the ahlld in quertion ha8 been
    88tAbli8hed 8.Ea OOd faith 8UbrtAAtIal rerid8Acr vith hep
    Aunt iA Dt8triCt # 2, it i8 OUl' Opi.UiOIlthat iA 8uOh OV8Ilt
    the AuntvoUldbeeUthorl8edtO        8nuUefbte th8 ohI1.d a8 a
    8OhOl88tiC IA Di8triOt #2.     Hovever, if tha rcsridanoe of the
    ohIld IA M8trIot #Z? Ir~Aere1y en o8teAAlblo Fe8ideAae for the
    iz;;lof     lttendlnx   rohool them and not a nood faith 8ub-
              rerldenoe,-then in 8uoh event our &ll~g vould be
    tht  the abild 8hodd be eUmP8tOd       by it8 paMAt     in Di8triCt


                           -8tia              th+i thI8 8eti8hCtOrily,                   MaVOI’8   yOUr
                we are

                                                                  Very tNlJ          yourr